                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                       |       CHAPTER 13
                                             |
JOSEPH A. SMITH, JR.,                        |
a/k/a Joseph Smith, Jr.                      |
a/k/a Joseph A. Smith                        |
a/k/a Joseph Smith                           |
                                             |
MELISSA A. SMITH                             |
a/k/a Melissa Smith                          |
                                             |
                                             |       CASE NO. 5-20-
                                             |
                                             |
                                             | X     ORIGINAL PLAN
                                             |       AMENDED PLAN (Indicate 1ST, 2ND , 3RD ,
                                             |       etc)
                                             | ___   Number of Motions to Avoid Liens
                                             | ___   Number of Motions to Value Collateral

                                     CHAPTER 13 PLAN

                                             NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the following
items. If an item is checked as “Not Included” or if both boxes are checked or if neither box is
checked, the provision will be ineffective if set out later in the Plan.


 1   The plan contains nonstandard provisions, set out in §9, *     Included   G       Not
     which are not included in the standard plan as approved                           Included
     by the U.S. Bankruptcy Court for the Middle District of
     Pennsylvania.
 2   The plan contains a limit on the amount of a secured    G      Included    *    Not
     claim, set out in §2.E, which may result in a partial                           Included
     payment or no payment at all to the secured creditor.
 3   The plan avoids a judicial lien or nonpossessory,       G      Included   *      Not
     nonpurchase-money security interest, set out in §2.G                             Included




Case 5:20-bk-03545-HWV         Doc 7 Filed 12/14/20 Entered 12/14/20 19:08:16              Desc
                               Main Document   Page 1 of 12
                             YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a timely
written objection. This plan may be confirmed and become binding on you without further notice or
hearing unless a written objection is filed before the deadline stated on the Notice issued in connection
with the filing of the Plan.

1.      PLAN FUNDING AND LENGTH OF PLAN.

        A.     Plan Payments From Future Income

               1. To date, the Debtor paid $965.00 (enter $0 if no payments have been made to the
Trustee to date). Debtor shall pay to the Trustee for the remaining term of the plan the following
payments. If applicable, in addition to monthly plan payments, Debtor shall make conduit payments
through the Trustee as set forth below. The total base plan is $38,400.00, plus other payments and
property stated in §1B below:


      Start         End              Plan           Estimated          Total            Total
     mm/yyyy       mm/yyyy          Payment          Conduit          Monthly         Payment
                                                    Payment           Payment         Over Plan
                                                                                        Tier
 01/2021         12/2025           $640.00         NA              $640.00          $38,400.00


                                                                          Total $38,400.00
                                                                      Payments:

        2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the Trustee
that a different payment is due, the Trustee shall notify te Debtor and any attorney for the Debtor, in
writing, to adjust the conduit payments and the plan funding. Debtor must pay all post-petition
mortgage payments that come due before the initiation of conduit mortgage payments.

        3. Debtor shall ensure that any wage attachments are adjusted when necessary to conform to
the terms of the plan.

        4. CHECK ONE:         ( X ) Debtor is at or under median income. If this line is checked,
                              the rest of §1.A.4 need not be completed or reproduced.

                              ( ) Debtor is over median income. Debtor estimates that a minimum
                              of $ 0.00 must be paid to allowed unsecured creditors in order to
                              comply with the Means Test.




Case 5:20-bk-03545-HWV         Doc 7 Filed 12/14/20 Entered 12/14/20 19:08:16                 Desc
                               Main Document   Page 2 of 12
B. Additional Plan Funding From Liquidation of Assets/Other

      1.       The Debtor estimates that the liquidation value of this estate is $0.00. (Liquidation value
               is calculated as the value of all non-exempt assets after the deduction of valid liens and
               encumbrances and before the deduction of Trustee
               fees and priority claims.)

      Check one of the following two lines.

           X   No assets will be liquidated. If this line is checked, the rest of §1.B need not be
               completed or reproduced.

               Certain assets will be liquidated as follows:

      2.       In addition to the above specified plan payments, Debtor shall dedicate to the plan
               proceeds in the estimated amount of 0.00 from the sale of property known and
               designated as             . All sales shall be completed by           . If the property
               does not sell by the date specified, then the disposition of the property shall be as
               follows:


      3.       Other payments from any source(s) (describe specifically) shall be paid to the Trustee
               as follows: _______________________________________________.

2.    SECURED CLAIMS.

      A.       Pre-Confirmation Distributions. Check one.

       X       None. If “None” is checked, the rest of §2.A need not be completed or
               reproduced.

      ____     Adequate protection and conduit payments in the following amounts will be paid by the
               Debtor to the Trustee. The Trustee will disburse these payments for which a proof of
               claim has been filed as soon as practicable after receipt of said payments from the
               Debtor.


      Name of Creditor            Last Four Digits of Account       Estimated Monthly Payment
                                           Number



      1.       The Trustee will not make a partial payment. If the Debtor makes a partial plan
               payment, or if it is not paid on time and the Trustee is unable to pay timely a payment



Case 5:20-bk-03545-HWV         Doc 7 Filed 12/14/20 Entered 12/14/20 19:08:16                  Desc
                               Main Document   Page 3 of 12
               due on a claim in this section, the Debtor’s cure of this default must include any
               applicable late charges.

      2.       If a mortgagee files a notice pursuant to Fed. R. Bankr.P.3002.1(b), the change in the
               conduit payment to the Trustee will not require modification of this Plan.

      B.       Mortgages (Including Claims Secured by Debtor’s Principal Residence) and
               Other Direct Payments by Debtor. Check One.

               None. If “None” is checked, the rest of §2.B need not be completed or reproduced.

       X       Payments will be made by the Debtor directly to the creditor according to the original
               contract terms, and without modification of those terms unless otherwise agreed to by
               the contracting parties. All liens survive the plan if not avoided or paid in full under the
               plan.



     Name of Creditor               Description of Collateral       Last Four Digits of Account
                                                                             Number
 PHH Mortgage Services            134 Mahon Avenue                  7945
                                  Factoryville, PA 18419




      C.       Arrears (Including, but not limited to, claims secured by Debtor’s principal
               residence). Check one.

               None. If “None” is checked, the rest of §2.C need not be completed or reproduced.

           X   The Trustee shall distribute to each creditor set forth below the amount of arrearages in
               the allowed claim. If post-petition arrears are not itemized in an allowed claim, they
               shall be paid in the amount stated below. Unless otherwise ordered, if relief from the
               automatic stay is granted as to any collateral listed in this section, all payments to the
               creditor as to that collateral shall cease, and the claim will no longer be provided for
               under §1322(b)(5) of the Bankruptcy Code.


 Name of             Description of      Estimated Pre- Estimated Post- Estimated Total
 Creditor            Collateral          Petition Arrears Petition Arrears to be paid in
                                         to be Cured      to be Cured      plan




Case 5:20-bk-03545-HWV         Doc 7 Filed 12/14/20 Entered 12/14/20 19:08:16                  Desc
                               Main Document   Page 4 of 12
 PHH Mortgage        134 Mahon           $12,700.00          NA                   $12,700.00
 Services            Avenue
                     Factoryville, PA
                     18419




       D. Other secured claims (conduit payments and claims for which a §506 valuation is
not applicable, etc.)

               None. If “None” is checked, the rest of §2.D need not be completed or reproduced.


           X   The claims below are secured claims for which a § 506 valuation is not applicable, and
               can include: (1) claims that were either (a) incurred within 910 days of the petition date
               and secured by a purchase money security interest in a motor vehicle acquired for the
               personal use of the Debtor, or (b) incurred within 1 year of the petition date and
               secured by a purchase money security interest in any other thing of value; (2) conduit
               payments; or (3) secured claims not provided elsewhere.

      1.       The allowed secured claims listed below shall be paid in full and their liens retained until
               the earlier of the payment of the underlying debt determined under nonbankruptcy law
               or discharge under §1328 of the Code.

      2.       In addition to payment of the allowed secured claim, present value interest pursuant to
               11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below,
               unless an objection is raised. If an objection is raised, then the court will determine the
               present value interest rate and amount at the confirmation hearing.

      3.       Unless otherwise ordered, if the claimant notifies the Trustee that the claim was paid,
               payments on the claim shall cease.


    Name of           Description of        Principal          Interest Rate      Total to be Paid
    Creditor           Collateral           Balance of                                in Plan
                                              Claim
 Lake Winola         134 Mahon           $5,100.00           None                 $5,100.00
 Municipal           Avenue
 Authority           Factoryville, PA
                     18419




Case 5:20-bk-03545-HWV         Doc 7 Filed 12/14/20 Entered 12/14/20 19:08:16                  Desc
                               Main Document   Page 5 of 12
 PA Department       Personal property $2,422.97               6%                 $2,810.97
 of Revenue          listed on                                 $388.00
                     Schedule B

      E.        Secured claims for which §506 valuation is applicable. Check one.

               None. If “None” is checked, the rest of §2.E need not be completed or       reproduced.


           X    Claims listed in the subsection are debts secured by property not described in §2.D of
                this plan. These claims will be paid in the plan according to modified terms, and liens
                retained until the earlier of the payment of the underlying debt determined under
                nonbankruptcy law or discharge under §1328 of the Code. The excess of the
                creditor’s claim will be treated as an unsecured claim. Any claim listed as “$0.00" or
                “NO VALUE” in the “Modified Principal Balance” column below will be treated as an
                unsecured claim. The liens will be avoided or limited through the plan or Debtor will file
                an adversary action or other action (select method in last column). To the extent not
                already determined, the amount, extent or validity of the allowed secured claim for each
                claim listed below will be determined by the court at the confirmation hearing. Unless
                otherwise ordered, if the claimant notifies the Trustee tat the claim was paid, payments
                on the claim shall cease.



 Name of          Description      Value of         Interest        Total            Plan,
 Creditor         of Collateral    Collateral       Rate            Payment          Adversary
                                   (Modified                                         or Other
                                   Principal)                                        Action
 Velocity         134 Mahon        Zero             None            Zero             Adversary
 Investments.     Avenue
 LLC              Factoryville,
                  PA 18419


      F. Surrender of Collateral. Check one.

                None. If “None” is checked, the rest of §2.F need not be completed or reproduced.

           X    The Debtor elects to surrender to each creditor listed below the collateral that secures
                the creditor’s claim. The Debtor requests that upon confirmation of this plan or upon
                approval of any modified plan the stay under 11 U.S.C. §362(a) be terminated as to
                the collateral only and that the stay under §1301 be terminated in all respects. Any




Case 5:20-bk-03545-HWV          Doc 7 Filed 12/14/20 Entered 12/14/20 19:08:16                 Desc
                                Main Document   Page 6 of 12
                allowed unsecured claim resulting from the disposition of the collateral will be treated in
                Part 4 below.


                Name of Creditor                   Description of Collateral to be Surrendered
 Capital One Auto Financial                        2014 Jeep Compass




       G.       Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens.
                Check one.

            X   None. If “None” is checked, the rest of §2.G need not be completed or reproduced.

       _        The Debtor moves to avoid the following judicial and/or nonpossessory, non-purchase
                money liens of the following creditors pursuant to §522(f) (this §should not be used for
                statutory or consensual liens such as mortgages).


 Name of Lien Holder
 Lien Description
 For judicial lien, include court
 and docket number
 Description of the liened
 property
 Liened Asset Value
 Sum of Senior Liens
 Exemption Claimed
 Amount of Lien
 Amount Avoided

3.     PRIORITY CLAIMS.

       A.       Administrative Claims

                1.     Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate
                       fixed by the United States Trustee.




Case 5:20-bk-03545-HWV          Doc 7 Filed 12/14/20 Entered 12/14/20 19:08:16                 Desc
                                Main Document   Page 7 of 12
              2.     Attorney’s Fees. Complete only one of the following options:

                     a.       In addition to the retainer of $1,000.00 already paid by the Debtor, the
                              amount of $3,000.00 in the plan. This represents the unpaid balance of
                              the presumptively reasonable fee specified in L.B.R. 2016-2( c); or


                     b.       $_______ per hour, with the hourly rate to be adjusted in accordance
                              with the terms of the written fee agreement between the Debtor and the
                              attorney. Payment of such lodestar compensation shall require a
                              separate fee application with the compensation approved by the Court
                              pursuant to L.B.R. 2016-2(b).

              3.     Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
                     Check one of the following two lines.

                          X   None. If “None” is checked, the rest of § 3.A.3 need not be
                              completed or reproduced.

                     ____     The following administrative claims will be paid in full.


              Name of Creditor                             Estimated Total Payment




      B.      Priority Claims (including, certain Domestic Support Obligations)

              Allowed unsecured claims entitled to priority under § 1322(a) will be paid in full unless
              modified under §9.


              Name of Creditor                             Estimated Total Payment
 Internal Revenue Service                         $10,400.00
 PA Dept. of Revenue                              $87.00


      C.      Domestic Support Obligations assigned to or owed to a governmental unit
              under 11 U.S.C. § (a)(1)(B). Check one of the following two lines.

               X     None. If “None” is checked, the rest of § 3.C need not be completed or




Case 5:20-bk-03545-HWV        Doc 7 Filed 12/14/20 Entered 12/14/20 19:08:16                Desc
                              Main Document   Page 8 of 12
                       reproduced.

                _      The allowed priority claims listed below are based on a domestic support
                       obligation that has been assigned to or is owed to a governmental unit and will
                       be paid less than the full amount of the claim. This plan provision requires that
                       payments in § 1.A. be for a term of 60 months (see 11 U.S.C. § 1322 (a)(4)).


                Name of Creditor                             Estimated Total Payment




4.     UNSECURED CLAIMS

       A.       Claims of Unsecured Nonpriority Creditors Specially Classified. Check one of
                the following two lines.

                _ X _ None. If “None” is checked, the rest of § 4.A need not be completed or
                      reproduced.

                ____   To the extent that funds are available, the allowed amount of the following
                       unsecured claims, such as co-signed unsecured debts, will be paid before other,
                       unclassified, unsecured claims. The claim shall be paid interest at the rate stated
                       below. If no rate is stated, the interest rate set forth in the proof of claim shall
                       apply.


     Name of            Reason for          Estimated          Interest Rate      Estimated Total
     Creditor             Special           Amount of                                 Payment
                       Classification        Claim



       B.       Remaining allowed unsecured claims will receive a pro-rata distribution of
                funds remaining after payment of other classes.


5.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the
       following two lines.

        X       None. If “None” is checked, the rest of § 5 need not be completed or reproduced.

                The following contracts and leases are assumed (and arrears in the allowed claim to be




Case 5:20-bk-03545-HWV         Doc 7 Filed 12/14/20 Entered 12/14/20 19:08:16                  Desc
                               Main Document   Page 9 of 12
                cured in the plan) or rejected:


     Name of     Description      Monthly         Interest    Estimated      Total Plan     Assume or
      Other      of Contract      Payment           Rate       Arrears       Payment         Reject
      Party       or Lease




6.      VESTING OF PROPERTY OF THE ESTATE.

        Property of the estate will vest in the Debtor upon

        Check the applicable line:

                plan confirmation.
        ___     entry of discharge.
         X      closing of case.


7.      DISCHARGE: (Check one)

        (X)     The debtor will seek a discharge pursuant to § 1328(a).
        ( )     The debtor is not eligible for a discharge because the debtor has previously received a
                discharge described in § 1328(f).

8.      ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date, the
Trustee will treat the claim as allowed, subject to an objection by the Debtor.

Payments from the plan will be made by the Trustee in the following order:
Level 1:        Adequate Protection Payments
Level 2:        Debtor’s Attorney Fees
Level 3:       Domestic Support Obligations
Level 4:        Secured Claims, Pro Rata
Level 5:      Priority Claims, pro rata
Level 6:     Specially classified unsecured claims
Level 7:     Timely filed general unsecured claims
Level 8:      Untimely filed general unsecured claims to which Debtor has not objected




Case 5:20-bk-03545-HWV           Doc 7 Filed 12/14/20 Entered 12/14/20 19:08:16                    Desc
                                Main Document    Page 10 of 12
If the above Levels are filled in, the rest of § 8 need not be completed or reproduced. If the above
Levels are not filled-in, then the order of distribution of plan payments will be determined by the Trustee
using the following as a guide:

Level 1:       Adequate protection payments.
Level 2:       Debtor’s attorney’s fees.
Level 3:       Domestic Support Obligations.
Level 4:       Priority claims, pro rata.
Level 5:       Secured claims, pro rata.
Level 6:       Specially classified unsecured claims.
Level 7:       Timely filed general unsecured claims.
Level 8:       Untimely filed general unsecured claims to which the Debtor has not objected.

9. NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision
placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
one document, not as a plan and exhibit.)

The following is a summary of the creditors and amounts to be paid by the Trustee pursuant to
this Plan:

Chapter 13 Trustee                            $    3,840.00(est.)
Tullio DeLuca, Esq.,                          $    3,000.00
PHH Mortgage Services                         $   12,700.00 (arrears)
Lake Winola Municipal Auth.                  $     5,100.00 (allowed secured claim)
PA Department of Revenue                      $     2,810.97 (allowed secured claim)
Internal Revenue Service                      $   10,400.00(priority claim)
PA Department of Revenue                      $       87.00 (priority claim)
Unsecured Creditors - pro-rata basis                  $      462.03
Total:                                        $   38,400.00
The Chapter 13 Trustee payment shall be made to the following address:

                       CHARLES J. DEHART, III, ESQ.
                       P.O. BOX 7005
                       LANCASTER, PA 17604



Dated: December 11, 2020                      /s/Tullio DeLuca
                                              Attorney for Debtor

                                              /s/Joseph A. Smith, Jr.
                                              Debtor




Case 5:20-bk-03545-HWV         Doc 7 Filed 12/14/20 Entered 12/14/20 19:08:16                 Desc
                              Main Document    Page 11 of 12
                                               /s/Melissa A. Smith
                                              Joint Debtor

By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor also
certifies that this plan contains no nonstandard provisions other than those set out in §9.




Case 5:20-bk-03545-HWV         Doc 7 Filed 12/14/20 Entered 12/14/20 19:08:16                 Desc
                              Main Document    Page 12 of 12
